Order modified by amending the proceeding making Richard J. Hamilton a party defendant thereto; the fund to remain on deposit with the defendant bank to the credit of the action until final judgment therein and to be entitled to the same rate of interest as other deposits of the same class, pursuant to section 113 of chapter 369 of the Laws *884of 1914. * No opinion. Order to be settled on notice. Present — Clarke, P. J., Scott, Dowling, Smith and Page, JJ.

 Banking Law (Consol. Laws, chap. 2; Laws of 1914, chap. 369), § 113. — [Rep,